       Case 1-19-01101-nhl             Doc 1       Filed 07/26/19       Entered 07/26/19 12:26:04




  UNITED STATES BANKRUPTCY COURT
  EASTERN DISTRICT OF NEW YORK
  BROOKLYN DIVISION
  ------------------------------------------------------------------X   Chapter 13
  IN RE:
                                                                        CASE NO.: 1-19-42262-nhl
  PIARA KHATON BHUIYAN
                                                                        Judge: Hon. Nancy H. Lord
                                                Debtor.

  ------------------------------------------------------------------X
  WILMINGTON PT CORPORATION,                                            Adversary Proc

                                                Plaintiff,              CASE NO.:

                              -against-

  WELLS FARGO BANK, N.A., AS TRUSTEE FOR
  MERRILL LYNCH MORTGAGE INVESTORS
  TRUST SERIES 2005-WMC2; NATIONSTAR
  MORTGAGE LLC.

                                                Defendant.

  ------------------------------------------------------------------X

                                                 COMPLAINT

        Wilmington PT Corporation (“Wilmington” or “Plaintiff”), as Plaintiff herein, complains

of Defendants Wells Fargo Bank, N.A. as Trustee For Merrill Lynch Mortgage Investors Trust

Series 2005-WMC2 (“WFBNA”) and Nationstar Mortgage, LLC (“Nationstar”) (WFBNA and

Nationstar shall be collectively referred to as the “Defendants”) as follows:

                                      JURISDICTION AND VENUE

        1.       This action is brought pursuant to sections 105(a), 502, 506 of title 11, United States

Code (the “Bankruptcy Code”) and under Rules 3007, 3012, 7001(2) and (9) and 9014 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).




                                                          1
       Case 1-19-01101-nhl        Doc 1     Filed 07/26/19      Entered 07/26/19 12:26:04




       2.      This Court has jurisdiction over this action under 28 U.S.C. sections 157 and 1334

and the standing order of the United States District Court for the Eastern District of New York,

referring all bankruptcy cases filed herein and all matters arising in and under said cases and related

thereto the Bankruptcy Judges of this District, as the action arises in and under and/or relates to

the instant Chapter 13 bankruptcy case of the Debtor.

       3.      This action is a proceeding arising under the Bankruptcy Code and arises in and is

related to a case under the Bankruptcy Code as contemplated under 28 U.S.C. section 157(b)(1).

       4.      This action is a core proceeding pursuant to 28 U.S.C. section 157(b)(2)(A), (B),

(K) and (O).

                                  GENERAL ALLEGATIONS

       5.      On March 16, 2006, debtor Piara Khaton Bhuiyan (“Bhuiyan” or the “Debtor”)

executed a mortgage (the “Wilmington Mortgage”) in favor of National City Bank (the “Lender”),

encumbering the property located at 10424 169th Street, Jamaica, NY 11433 (the “Property”).

       6.      On May 2, 2006, the Wilmington Mortgage was recorded in the Office of the City

Register For The City of New York under CRFN 2006000242458. A true and correct copy of the

recorded Wilmington Mortgage is annexed hereto as Exhibit A.

       7.      The Wilmington Mortgage secures a promissory note (the “Wilmington Note”) in

the original principal amount of One Hundred Forty Six Thousand Dollars and Zero Cents

($146,000.00), executed by Bhuiyan on March 16, 2006, and delivered to the Lender. A true and

correct copy of the endorsed Wilmington Note is annexed hereto as Exhibit B.

       8.      The Wilmington Mortgage and Note were assigned through Assignments of

Mortgage and endorsements upon the promissory Note to Wilmington. The endorsed Wilmington




                                                  2
       Case 1-19-01101-nhl        Doc 1    Filed 07/26/19     Entered 07/26/19 12:26:04




Note was physically delivered to Wilmington. The Assignments of Mortgage are collectively

annexed hereto as Exhibit C.

        9.      The Debtor also executed a mortgage (the “WFBNA Mortgage”) in favor of Griffin

Mortgage Corporation. A copy of the WFBNA Proof of Claim is annexed hereto as Exhibit D.

The WFBNA Mortgage was allegedly subsequently assigned to WFBNA. See id.

        10.     Without consent of Wilmington, or its predecessors in interest, WFBNA and its

servicer Nationstar entered into a Loan Modification Agreement (the “Modification”). A copy of

the Modification is within the Proof of Claim. See Exhibit D. The Modification added

$297,593.51 of “New Money” to the WFBNA Mortgage obligation without the consent of

Wilmington. See id.

        11.     On April 15, 2019 the Debtor commenced the instant bankruptcy case (the “Case”)

by filing a voluntary petition for relief pursuant to Chapter 13, Title 11 of the United States Code

with the United States Bankruptcy Court for the Eastern District of New York (the “Court”).

        12.     Plaintiff now files this action seeking to recover under unjust enrichment and

seeking a declaratory judgment that the Wilmington Mortgage has priority over the WFBNA

Mortgage.

                                     CAUSES OF ACTION

                                   UNJUST ENRICHMENT

        13.     Plaintiff repeats, reiterates and re-alleges each and every allegation set forth in

Paragraphs “1” through “12” of the Complaint with the same force and effect as if more

specifically set forth herein.

        14.     Upon information and belief, Debtor defaulted on the WFBNA Mortgage and a

loan modification was offered and accepted by the Debtor. See Exhibit D, Loan Modification.




                                                 3
        Case 1-19-01101-nhl           Doc 1    Filed 07/26/19     Entered 07/26/19 12:26:04




         15.        Upon information and belief, the Modification increased the principal balance

 secured by the WFBNA Mortgage and gave WFBNA the opportunity to secure more money than

 it had prior to the Modification. See id.

         16.        Upon information and belief, over the life of the WFBNA Loan, the Modification

 will allow it to recover more than it would have under the original terms of WFBNA Mortgage.

         17.        The Modification also gave WFBNA a greater security interest to the Property than

 what it originally had under the WFBNA Mortgage.

         18.        This greater security interest in the Property that WFBNA obtained through the

 Modification was to the detriment of the Plaintiff.

         19.        The Modification eliminated equity from the Property, reducing Plaintiff’s ability

 to recover the amounts due under the Wilmington Mortgage and Note.

         20.        Since WFBNA eliminated the equity from the Property, it has been unjustly

 enriched.

         21.        WFBNA by failing to bring its own foreclosure action expeditiously, created an

 unjustifiable impairment of collateral, thereby materially prejudicing the interests of Plaintiff.

         22.        Defendants are being unjustly enriched under the terms of the Modification.

 Plaintiff should be declared a secured lien against the Property with priority over the Modification

 and the amounts due under it.

                             DECLARATORY JUDGMENT FOR
                        SUBORDINATION OF BANA/DBNTC MORTGAGE

         23.        Plaintiff repeats, reiterates and re-alleges each and every allegation set forth in

Paragraphs “1” through “22” of the Complaint with the same force and effect as if more specifically

set forth herein.




                                                     4
       Case 1-19-01101-nhl         Doc 1     Filed 07/26/19      Entered 07/26/19 12:26:04




        24.     Under New York law, when a modification of a senior mortgage “substantially

impairs the security interest of the junior lienors or effectively destroys their equity” without the

consent of the junior mortgagee, the senior mortgage loses priority to the junior mortgage. Fleet

Bank of N.Y. v County of Monroe Indus. Dev. Agency, 224 A.D.2d 964, 965, 637 N.Y.S.2d 870

(4th Dept. 1996) (citing, Shultis v. Woodstock Land Dev. Assocs., 188 A.D.2d 234, 236-237, 594

NYS 890 (3d Dept. 1993) and Empire Trust Co. v Park-Lexington Corp., 243 A.D 315, 321, 276

NYS 586 (1st Dept. 1934)); see also, In re White, 514 B.R. 365, 369-370 (E.D.N.Y. 2014) (internal

citations omitted) (Senior lien holder will be divested of its priority and junior lien holder will be

elevated to a position of superiority when the modification of senior lien “prejudices the rights of

the junior lien holder or impairs its security, and is made without the junior lien holder’s consent.”).

        25.     The Modification created a substantial, material and adverse impairment of the

Wilmington Note and Wilmington Mortgage.

        26.     The Modification was entered into after the Wilmington Note was delivered by the

Debtor to Plaintiff’s Lender and after the Wilmington Mortgage was recorded.

        27.     Plaintiff received no written notice or other advisement of the Modification in

violation of New York law.

        28.     Plaintiff never consented to the Modification.

        29.     The actual, substantial and adverse impact on the Wilmington Mortgage has caused

a changed circumstance between the WFBNA Mortgage and the Wilmington Mortgage that

requires the WFBNA Mortgage to become subordinate to the Wilmington Mortgage.

        30.     Therefore, New York law renders the WFBNA wholly subordinate to the

Wilmington Mortgage, and the Wilmington Mortgage becomes the first position mortgage against

the Property.




                                                   5
       Case 1-19-01101-nhl         Doc 1     Filed 07/26/19    Entered 07/26/19 12:26:04




                           DECLARATORY JUDGMENT FOR
                  PARTIAL SUBORDINATION OF U.S. BANK MORTGAGE

        31.      Plaintiff repeats, reiterates and re-alleges each and every allegation set forth in

Paragraphs “1” through “30” of the Complaint with the same force and effect as if more

specifically set forth herein.

        32.      If it is determined that the unpaid principal balance under the Modification is

greater than the unpaid principal balance under the WFBNA Mortgage, then the difference

between the Modification and WFBNA Mortgage must be made subordinate to the Wilmington

Mortgage.

        33.      The priorities of the WFBNA Mortgage, as bifurcated and the Wilmington

Mortgage would be: (a) WFBNA Mortgage; (b) Wilmington Mortgage; and (c) the amount which

equals the Modification principal balance minus the original principal balance of the WFBNA

Mortgage.

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court grant judgment

in favor of Plaintiff and against WFBNA and Nationstar as follows:

              1. On the First Cause of Action, for unjust enrichment;

              2. On the Second Cause of Action, subordinating in full the WFBNA Mortgage to the

                 Wilmington Mortgage;

              3. On the Third Cause of Action, subordinating part of the WFBNA Mortgage in an

                 amount to be determined of the WFBNA Mortgage to the Wilmington Mortgage;

              4. That Plaintiff be awarded Attorneys’ Fees, Costs and Disbursements for this

                 Action; and

              5. Such other relief as the Court deems just, equitable and proper.




                                                  6
     Case 1-19-01101-nhl    Doc 1   Filed 07/26/19   Entered 07/26/19 12:26:04




Dated: New York, New York
       July 26, 2019
                                             HASBANI & LIGHT, P.C.

                                             /s/ Seth D. Weinberg____
                                             Seth D. Weinberg, Esq.
                                             Counsel for Plaintiff
                                             450 Seventh Avenue, Ste 1408
                                             New York, NY 10123
                                             212.643.6677
                                             sweinberg@hasbanilight.com




                                         7
